BELCHER, Judge.
The conviction is for speeding; the punishment, a fine of $105.
It affirmatively appears from the record that the trial in this case was had before a Special County Judge of Dallas County. However, the record fails to show the mode of the selection of the judge trying the case, as prescribed by statute, and it also fails to show that he took the oath of office, as required by the Constitution and Art. 555, C.C.P. 33 Texas Jur. 2d 460, Sec. 85; Baker v. State, 159 Texas Cr. Rep. 130, 261 S.W. 2d 593; Parish v. State, 268 S.W. 2d 149.
For the reason pointed out, the judgment is reversed and the cause remanded.
Opinion approved by the Court.